PER CURIAM.
Priscilla A. Banks appeals from the magistrate judge’s order * granting summary judgment for Food Lion in Banks’ personal injury action. We have reviewed the briefs, the joint appendix, and the magistrate judge’s order and find that the magistrate judge properly granted sum*127mary judgment in favor of Food Lion. See Grim v. Rake, 246 Va. 239, 434 S.E.2d 888 (Va.1993); Colonial Stores, Inc. v. Pulley, 203 Va. 535, 125 S.E.2d 188 (Va.1962). Accordingly, we affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 Pursuant to 28 U.S.C. § 636 (2000), the parties consented to the jurisdiction of the magistrate judge.